
	
		II
		111th CONGRESS
		1st Session
		S. 1999
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of duty on certain
		  high tenacity rayon filament yarn.
	
	
		1.Certain high tenacity rayon
			 filament yarn
			(a)In
			 generalHeading 9902.03.06 of the Harmonized Tariff Schedule of
			 the United States (relating to high tenacity multiple (folded) or cabled yarn
			 of viscose rayon) is amended by striking 12/31/2009 and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
